IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                             December 18, 2008
                               No. 08-40384
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff–Appellee,

v.

SANTOS TRINIDAD CAMPOS-SALAZAR,

                                           Defendant–Appellant.


                 Appeal from the United States District Court
                      for the Southern District of Texas
                        USDC No. 7:07-CR-1373-ALL


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
      Santos Trinidad Campos-Salazar (Campos) pleaded guilty to being an
alien unlawfully found in the United States following deportation and was
sentenced to fifty-seven months of imprisonment. Campos argues that his
sentence, which was within the recommended guidelines range, was
unreasonable because the district court did not adequately explain the basis for
imposing the within-guidelines sentence.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                    No. 08-40384

      Campos did not challenge the adequacy of the district court’s reasons for
the sentence imposed in the district court.          Accordingly, his argument is
reviewed for plain error. See United States v. Izaguirre-Losoya, 219 F.3d 437,
441 (5th Cir. 2000). Campos thus must demonstrate that (1) there was an error;
(2) the error was clear or obvious; and (3) the error affected his substantial
rights. Id. If these conditions are met, this court may exercise its discretion to
correct the error if it seriously affects the fairness, integrity, or public reputation
of judicial proceedings. Id.
      In reviewing a district court’s sentencing decision, this court must first
determine whether the district court committed any significant procedural error.
Gall v. United States, 128 S. Ct. 586, 597-98 (2007). The district court commits
a procedural error if it miscalculates or fails to calculate the proper guidelines
range, treats the guidelines as mandatory, fails to consider the 18 U.S.C.
§ 3553(a) factors, selects a sentence based on clearly erroneous facts, or fails to
adequately explain its chosen sentence or any deviation from the guidelines
range. Id. at 597. Although the Supreme Court in Rita v. United States stated
that a sentencing judge “will normally” explain why he has rejected the
defendant’s arguments, the Court did not mandate that a sentencing court state
reasons for rejecting a defendant’s specific arguments for a lower sentence. 127
S. Ct. 2456, 2468 (2007). A sentencing judge is required only to “set forth
enough to satisfy the appellate court that he has considered the parties’
arguments and has a reasoned basis for exercising his own legal decisionmaking
authority.” Id.
      Campos has not shown that the district court plainly erred by failing to
sufficiently state its reasons for sentencing. The district court’s adoption of the
presentence report and its consideration of Campos’s arguments for a downward
departure and the § 3553(a) factors in determining his within-guidelines
sentence constituted sufficient reasons for imposing his sentence. See Rita, 127



                                          2
                                  No. 08-40384

S. Ct. at 2468-69; United States v. Rodriguez, 523 F.3d 519, 525 (5th Cir.), cert.
denied, No. 08-5101, 2008 U.S. LEXIS 8691 (Dec. 1, 2008); United States v.
Hernandez, 457 F.3d 416, 424 (5th Cir. 2006).
      AFFIRMED.




                                        3